Case 0:19-cv-62437-KMM Document 40 Entered on FLSD Docket 03/09/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cv-62437-KMM

  AROUND THE CLOCK A/C
  SERVICE, LLC,

         Plaintiff,

  v.

  ANTHONY PERERA, DOUGLAS
  PERERA, SR., and AIR PROS, LLC,

         Defendants.
                                        /

                                   NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Daniel J. Simon and James M. Slater of the law firm

  Lalchandani Simon PL hereby enter their appearance as counsel for Defendants Anthony Perera,

  Douglas Perera, Sr., and Air Pros, LLC, and respectfully request that all notices, correspondence,

  pleadings, and other papers pertaining to this case be directed to the undersigned.

  Dated: March 9, 2020.

                                                       Respectfully Submitted:

                                                       LALCHANDANI SIMON PL
                                                       25 S.E. 2nd Avenue, Suite 1020
                                                       Miami, Florida 33131
                                                       (305) 999-5291 (office)
                                                       (305) 671-9282 (fax)

                                                       By: /s/ Daniel J. Simon
                                                               Daniel J. Simon (FBN 16244)
                                                               danny@lslawpl.com
                                                               James M. Slater (FBN 111779)
                                                               james@lslawpl.com
                                                               Attorneys for Defendants
Case 0:19-cv-62437-KMM Document 40 Entered on FLSD Docket 03/09/2020 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing notice has been

  furnished to counsel for Plaintiff via transmission of Notice of Electronic Filing generated by

  CM/ECF.


                                                            By: /s/ James M. Slater
                                                                    James M. Slater




                                                2
